Title: General Orders, 18 August 1776
From: Washington, George
To: 

 

Head Quarters, New York, August 18th 1776
Grantham.Fairfield.


As nothing contributes so much to the good order and government of troops, as an exactness in discipline, & a strict observance of orders; and as the Army is now arranged into different divisions; those divisions formed into brigades, and the brigades composed of regiments; The General hopes and expects, that the several duties of the Army, will go on with regularity, chearfulness and alacrity: As one means of accomplishing this he desires, that no regiment, brigade or division, will interfere with the duties of another, but walk in their own proper line; the Colonels taking care not to contravene the orders of their Brigadiers; the Brigadiers of their Major Generals; and that the whole pay due attention to the General Orders, which can only be set aside, or be dispensed with by orders of equal dignity.
The army under such a regulation will soon become respectable in itself, and formidable to the foe—It is an incumbent duty therefore, upon every officer of every rank, to be alert and attentive in the discharge of the several duties annexed to his office; his honor, his own personal safety, and for ought he knows, the salvation of his Country, and its dearest priviliges, may depend upon his exertions. Particular Causes may, and doubtless will happen, to render it necessary (for the good of the service) that a change of officers &c.—should be made, from one brigade to another; but when ever there appears cause for this, it will be notified by General, or special Orders.
The General cannot quit the subject, as this may possibly be the last opportunity, previous to an attack, without addressing the private men, and exhorting the troops in general, to be perfoundly silent, and strictly obedient to Orders, before they come to, and also while they are in action, as nothing can contribute more to their Success, than a cool and deliberate behaviour, nor nothing add more to the discouragement of the enemy, than to find new troops calm and determined in their manner. The General has no doubt but that every good Soldier, and all the officers, are sufficiently impressed with the necessity of examining the state and condition of their arms, but his own anxiety on this head impels him to remind them of it after every spell of

wet weather, least we should at any time, be caught with arms unfit for immediate use.
The regiments of Militia from Connecticut are to be formed into a Brigade under the command of Brigadier General Wolcot, who is hourly expected; and in the mean time to be under the command of Col. Hinman, the eldest Colonel of the militia.
Though the Fire Ships which went up the North river last Friday Evening, were not so successful as to destroy either of the Men of war, yet the General thanks the officers and men for the spirit and resolution which they shewed in grappling the Vessels before they quitted the Fire Ships; And as a reward of their merit, presents each of those who stayed last, and were somewhat burnt, Fifty Dollars, and Forty to each of the others; And had the enterprize succeeded, so as to have destroyed either of the ships of war, the General could have been generous in proportion to the service.
